In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 18-1429 & 18-1438
LAERA D. REED and PAIGE RAY-CLUNEY,
                                               Plaintiffs-Appellants,
                                 v.

CHARLES PALMER,
                                                 Defendant-Appellee.
                     ____________________

         Appeals from the United States District Court for the
                    Western District of Wisconsin.
        Nos. 17-cv-590 & 17-cv-591 — Barbara B. Crabb, Judge.
                     ____________________

  ARGUED SEPTEMBER 13, 2018 — DECIDED OCTOBER 9, 2018
                ____________________

   Before FLAUM, MANION, and ROVNER, Circuit Judges.
    FLAUM, Circuit Judge. The State of Iowa declared Laera
Reed and Paige Ray-Cluney delinquent youths and sent them
to a juvenile institution in Wisconsin. Plaintiﬀs filed suit un-
der 42 U.S.C. § 1983 against multiple Wisconsin oﬃcials and
Charles Palmer, the Director of the Iowa Department of Hu-
man Services, alleging they suﬀered from the excessive use of
isolation cells and excessive force. A district court in the West-
ern District of Wisconsin dismissed plaintiﬀs’ claims against
2                                              Nos. 18-1429 & 18-1438

Palmer at the pleading stage on the basis of qualified immun-
ity, and plaintiﬀs now appeal. For the reasons below, we re-
verse.
                                 I. Background
    A. Factual Background
   In January 2014, the State of Iowa closed the Iowa Girls
State Training School in Toledo, Iowa. Defendant Charles
Palmer, Director of the Iowa Department of Human Services,
subsequently contracted with the State of Wisconsin to use
the Wisconsin Girls State Training School (also known as
“Copper Lake”) in Irma, Wisconsin. Under the terms of the
agreement, Iowa agreed to pay Wisconsin $301 per day for
each child.
    According to plaintiffs, Copper Lake comes with a disrep-
utable history. They claim that, since its opening in 2011, it
“has had a very high turnover rate of employees,” leading to
“over worked and untrained staff.” They further assert that
between 2012 and 2016, the facility received criticism from
multiple Wisconsin circuit court judges regarding its “sordid”
and “inhumane” treatment of juveniles. Plaintiffs claim a
state criminal probe into Copper Lake began in 2015.
    Iowa juvenile courts ordered plaintiffs Paige Ray-Cluney
and Laura Reed to be placed at Copper Lake on March 10 and
June 4, 2015, respectively. At the time, both girls were sixteen
years old. Plaintiffs claim that during their stays, Copper Lake
staff subjected them to prolonged periods of “isolation,”1

    1 Specifically, plaintiffs allege
                                 that Reed spent at least thirty-four days
in isolation between August and October 2015, and another thirty to forty
days in isolation between November 2015 and February 2016. They allege
Ray-Cluney spent at least four weeks in isolation between June 29 and
Nos. 18-1429 & 18-1438                                                  3

which involved spending approximately twenty-two out of
twenty-four hours each day in a seven-foot by ten-foot con-
crete cell furnished with only a metal cot and a thin mattress.
They allege these isolation cells had urine stains on the floor
and wall, and only one window “covered by a thick cage re-
ducing light that [could] pass through.” They claim that dur-
ing their limited periods of release, they were only allowed to
“shower, clean [their] room[s], receive 15 minutes to exercise,
receive 10-15 minutes to write a letter, and use the restroom.”
If any time remained, they were required to sit in chairs by
themselves and were “not allowed to speak.” They allege they
were not released from isolation for meals and received little
or no educational instruction. Both plaintiffs attempted sui-
cide.
    In addition to solitary confinement, plaintiffs also claim
they were subjected to excessive force. Reed alleges that, dur-
ing one of her periods of isolation, a security guard pulled her
“fingers through the food tray slot in the cell door,” causing
“scrapes and bleeding.” She further asserts that, on an occa-
sion when she attempted self-harm by placing her head un-
derneath her cot, the same security guard stood on top of the
cot in order to tighten it against her neck. She also alleges the
security guard “slammed her against [her] cell wall with such
force as to leave a contusion on her head and a laceration on
her lips.” Meanwhile, Ray-Cluney alleges she was “placed in
restraints so tight that they left her arm purple” and “had her



September 14, 2015, and all but three days in isolation between September
14 and December 15, 2015. Overall, Reed believes she was held in isolation
for over two months and Ray-Cluney asserts she was in isolation for over
five months.
4                                            Nos. 18-1429 & 18-1438

head rammed against the wall of the cell.” Finally, both plain-
tiffs claim Copper Lake staff sprayed them with mace on mul-
tiple occasions.
    B. Procedural Background
    Plaintiffs separately filed suit in the Western District of
Wisconsin on August 1, 2017. They each asserted violations of
the Fourth, Eighth, and Fourteenth Amendments under 42
U.S.C. § 1983 for cruel and unusual punishment, excessive
force, and deprivation of due process. They additionally
brought common law claims for intentional infliction of emo-
tional distress and negligence. Finally, Reed alleged multiple
violations of the Iowa state constitution.
    The named defendants in both cases were almost entirely
Wisconsin officials associated with Copper Lake.2 The lone
exception was Palmer. According to the complaints in each
case: the state of Iowa, by and through Palmer, contracted
with the state of Wisconsin to use the Copper Lake facility;
Palmer had custody of both plaintiffs in June 2015 pursuant
to court orders; the State of Iowa, by and through Palmer,
“monitored and received reports concerning [plaintiffs’] con-
finement at Copper Lake”; and Palmer knew or should have
known of Copper Lake’s use of isolation cells and, despite this
knowledge, failed to remove the Iowa girls, failed to ensure




    2 These defendants included Copper Lake’s current and former Super-

intendent, Deputy Superintendent, Director of Security, Corrections Unit
Supervisor, and security guards, as well as the Wisconsin Administrator
of Juvenile Corrections.
Nos. 18-1429 & 18-1438                                                      5

Copper Lake’s staff were properly trained and supervised,
and acted with deliberate indifference in doing so.3
    Palmer moved to dismiss the claims against him in both
cases. He raised multiple legal objections, including: (1) lack
of personal jurisdiction; (2) forum non conveniens; (3) Eleventh
Amendment immunity; (4) failure to state a claim upon which
relief may be granted; (5) absolute immunity; (6) qualified im-
munity; (7) lack of personal responsibility; and (8) failure to
exhaust administrative remedies related to the tort claims.
Palmer also argued that the district court should abstain from
determining the contours of the state constitutional claims
raised in Reed’s complaint.
    The district court concluded that it “need not address”
Palmer’s personal jurisdiction defense because it could “re-
solv[e] the suit on the merits.” Specifically, the court found
that no law clearly established “what the [C]onstitution re-
quires of a government official in [Palmer’s] position under
similar circumstances.” As a result, the court held qualified
immunity barred plaintiffs’ federal constitutional claims. The
court further dismissed plaintiffs’ common law claims for fail-
ure to exhaust administrative remedies and declined to exer-
cise supplemental jurisdiction over the remaining state con-
stitutional claims.4 This appeal followed.5


    3Plaintiffs do not allege that Palmer had any knowledge of Copper
Lake’s use of excessive force.
    4  Plaintiffs do not challenge this aspect of the district court’s ruling,
and they have filed a complaint in Iowa state court asserting all of their
state law claims.
    5The district court entered a partial judgment in favor of Palmer pur-
suant to Federal Rule of Civil Procedure 54(b). See Fed. R. Civ. P. 54(b)
6                                               Nos. 18-1429 & 18-1438

                               II. Discussion
    A. Qualified Immunity
    We review the district court’s qualified immunity analysis
on a Rule 12(b)(6) motion de novo. Ewell v. Toney, 853 F.3d
911, 918 (7th Cir. 2017). In doing so, “we consider the facts,
including all reasonable inferences from them, in the light
most favorable to the nonmoving party.” Id. at 918–19.
    “The doctrine of qualified immunity protects government
officials ‘from liability for civil damages insofar as their con-
duct does not violate clearly established statutory or constitu-
tional rights of which a reasonable person would have
known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Qualified im-
munity balances two important interests—the need to hold
public officials accountable when they exercise power irre-
sponsibly and the need to shield officials from harassment,
distraction, and liability when they perform their duties rea-
sonably.” Id. “The defense provides ‘ample room for mistaken
judgments’ and protects all but the ‘plainly incompetent and
those who knowingly violate the law.’” Green v. Newport, 868
F.3d 629, 633 (7th Cir. 2017) (quoting Wheeler v. Lawson, 539
F.3d 629, 639 (7th Cir. 2008)).
    “A state official is protected by qualified immunity unless
the plaintiff shows: ‘(1) that the official violated a statutory or
constitutional right, and (2) that the right was “clearly estab-
lished” at the time of the challenged conduct.’” Kemp v. Liebel,

(“[W]hen multiple parties are involved, the court may direct entry of a
final judgment as to one or more, but fewer than all, … parties … if the
court expressly determines that there is no just reason for delay.”). Plain-
tiffs’ claims against the Wisconsin defendants remain pending.
Nos. 18-1429 & 18-1438                                          7

877 F.3d 346, 350–51 (7th Cir. 2017) (quoting Ashcroft v. al-
Kidd, 563 U.S. 731, 735 (2011)). “If either inquiry is answered in
the negative, the defendant official” is protected by qualified
immunity. Green, 868 F.3d at 633 (quoting Gibbs v. Lomas, 755
F.3d 529, 537 (7th Cir. 2014)). “In order to avoid ‘[u]nnecessary
litigation of constitutional issues’ and expending scarce judi-
cial resources that ultimately do not impact the outcome of
the case,” courts “may analyze the ‘clearly established’ prong
without first considering whether the alleged constitutional
right was violated.” Kemp, 877 F.3d at 351 (alteration in origi-
nal) (quoting Pearson, 555 U.S. at 236–37). The district court
adopted that approach here.
    Under the clearly established prong, “the burden is on
plaintiffs to demonstrate the alleged violation of their [consti-
tutional] right[s] was ‘clearly established.’” Id. “To be clearly
established at the time of the challenged conduct, the right’s
contours must be sufficiently clear that every reasonable offi-
cial would have understood that what he is doing violates
that right … .” Id. (alteration in original) (quoting Gustafson v.
Adkins, 803 F.3d 883, 891 (7th Cir. 2015)). “[T]he crucial ques-
tion [is] whether the official acted reasonably in the particular
circumstances that he or she faced.” Id. (alterations in original)
(emphasis added) (quoting Plumhoff v. Rickard, 134 S. Ct. 2012,
2023 (2014)).
    Ordinarily, to show that the law was “clearly established,”
plaintiffs must point to a “closely analogous case” finding the
alleged violation unlawful. Findlay v. Lendermon, 722 F.3d 895,
899 (7th Cir. 2013). They need not point to an identical case,
“but existing precedent must have placed the statutory or
constitutional question beyond debate.” Mullenix v. Luna, 136
S. Ct. 305, 308 (2015) (per curiam) (quoting al-Kidd, 563 U.S. at
8                                         Nos. 18-1429 & 18-1438

741); see also Figgs v. Dawson, 829 F.3d 895, 905 (7th Cir. 2016)
(“The law is ‘clearly established’ when ‘various courts have
agreed that certain conduct is a constitutional violation under
facts not distinguishable in a fair way from the facts presented
in the case at hand.’” (quoting Campbell v. Peters, 256 F.3d 695,
701 (7th Cir. 2001))). “[W]e look first to controlling Supreme
Court precedent and our own circuit decisions on the issue.”
Jacobs v. City of Chicago, 215 F.3d 758, 767 (7th Cir. 2000). If no
controlling precedent exists, “we broaden our survey to in-
clude all relevant caselaw in order to determine ‘whether
there was such a clear trend in the caselaw that we can say
with fair assurance that the recognition of the right by a con-
trolling precedent was merely a question of time.’” Id. (quot-
ing Cleveland-Perdue v. Brutsche, 881 F.2d 427, 431 (7th Cir.
1989)); see also al-Kidd, 563 U.S. at 742 (requiring a “robust
‘consensus of cases of persuasive authority’” (quoting Wilson
v. Layne, 526 U.S. 603, 617 (1999))).
    Alternatively, “[i]n some rare cases, where the constitu-
tional violation is patently obvious, the plaintiffs may not be
required to present the court with any analogous cases.” Ja-
cobs, 215 F.3d at 767. Instead, plaintiffs can demonstrate
clearly established law by proving the defendant’s conduct
was “so egregious and unreasonable that … no reasonable
[official] could have thought he was acting lawfully.” Abbott
v. Sangamon County, 705 F.3d 706, 724 (7th Cir. 2013). Outra-
geous conduct “obviously will be unconstitutional.” Safford
Unified Sch. Dist. No. 1 v. Redding, 557 U.S 364, 377 (2009). “But
even as to action less than an outrage, ‘officials can still be on
notice that their conduct violates established law … in novel
factual circumstances.’” Id. at 377–78 (alteration in original)
(quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)).
Nos. 18-1429 & 18-1438                                             9

    Importantly, “[b]efore we can determine if the law was
clearly established, ‘the right allegedly violated must be de-
fined at the appropriate level of specificity.’” Kemp, 877 F.3d
at 351 (quoting Wilson, 526 U.S. at 615). “The Supreme Court
has ‘repeatedly told courts … not to define clearly established
law at a high level of generality.’” Volkman v. Ryker, 736 F.3d
1084, 1090 (7th Cir. 2013) (alteration in original) (quoting al-
Kidd, 563 U.S. at 742); see, e.g., Kiesla v. Hughes, 138 S. Ct. 1148,
1152 (2018) (per curiam); White v. Pauly, 137 S. Ct. 548, 552
(2017) (per curiam); Mullenix, 136 S. Ct. at 308; Plumhoff, 134 S.
Ct. at 2023. Instead, “[t]he dispositive question is ‘whether the
violative nature of particular conduct is clearly established.’”
Mullenix, 136 S. Ct. at 308 (quoting al-Kidd, 563 U.S. at 742). In
other words, “the clearly established law must be ‘particular-
ized’ to the facts of the case.” White, 137 S. Ct. at 552 (quoting
Anderson v. Creighton, 483 U.S. 635, 640 (1987)); see also
Volkman, 736 F.3d at 1090 (“[T]he Seventh Circuit has long
held that ‘the test for immunity should be whether the law
was clear in relation to the specific facts confronting the public
official when he acted.’” (quoting Colaizzi v. Walker, 812 F.2d
304, 308 (7th Cir. 1987))).
   B. Qualified Immunity Defenses at the Rule 12(b)(6)
      Stage
    Because a qualified immunity defense so closely depends
“on the facts of the case,” a “complaint is generally not dis-
missed under Rule 12(b)(6) on qualified immunity grounds.”
Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001). “A mo-
tion under Rule 12(b)(6) can be based only on the complaint
itself, documents attached to the complaint, documents that
are critical to the complaint and referred to in it, and infor-
mation that is subject to proper judicial notice.” Geinosky v.
10                                       Nos. 18-1429 & 18-1438

City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012). These
sources rarely develop a robust factual record, given that, at
the pleading stage, a plaintiff need only “state a claim to relief
that is plausible on its face.” Archer v. Chisholm, 870 F.3d 603,
612 (7th Cir. 2017) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). To state a “plausible” claim, a plaintiff need
not include every detail or fact related to the basis of her alle-
gations. Rather, she only needs to include “enough details
about the subject-matter of the case to present a story that
holds together.” Catinella v. County of Cook, 881 F.3d 514, 516
(7th Cir. 2018) (quoting Swanson v. Citibank, N.A., 614 F.3d 400,
404 (7th Cir. 2010)).
     The plausibility standard creates tension at this stage of
litigation between developing the requisite facts for a well-in-
formed qualified immunity determination and preserving a
government official’s right to avoid the burdens of pretrial
matters, including discovery. See Behrens v. Pelletier, 516 U.S.
299, 308 (1996). We have recognized that tension, noting:
       [I]t appears that in some cases, a complaint may
       be dismissed under Rule 12(b)(6) on qualified
       immunity grounds .… In that case, while the
       plaintiff may have stated a claim, it is not one
       “upon which relief can be granted” and a court
       may properly address this purely legal question
       under Rule 12(b)(6). However, in many cases,
       the existence of qualified immunity will depend
       on the particular facts of a given case. In those
       cases, the plaintiff is not required initially to
       plead factual allegations that anticipate and
       overcome a defense of qualified immunity . …
       The district court then has a variety of means at
Nos. 18-1429 & 18-1438                                           11

       its disposal to move the case incrementally for-
       ward in order to address the qualified immun-
       ity issue at the earliest possible stage, so that a
       defendant who is immune from suit is not put
       through the time, effort and expense of defend-
       ing himself against a claim upon which, ulti-
       mately, no relief can be granted.
Jacobs, 215 F.3d at 765 n.3 (citations omitted); see also id. at 775
(Easterbrook, J., concurring in part and concurring in the
judgment) (“Rule 12(b)(6) is a mismatch for immunity and al-
most always a bad ground of dismissal.”). Other circuits have
made similar observations. See, e.g., Wesley v. Campbell, 779
F.3d 421, 433–34 (6th Cir. 2015); Thomas v. Kaven, 765 F.3d
1183, 1194 (10th Cir. 2014); Owens v. Balt. City State’s Attorneys
Office, 767 F.3d 379, 396 (4th Cir. 2014); Barnett v. Mount Vernon
Police Dep’t, 523 F. App’x 811, 813 (2d Cir. 2013); Thomas v. In-
dependence Township, 463 F.3d 285, 299 (3d Cir. 2006); Chesser
v. Sparks, 248 F.3d 1117, 1121 (11th Cir. 2001).
    In short, “[a]sserting a qualified immunity defense via a
Rule 12(b)(6) motion … subjects the defendant to a more chal-
lenging standard of review than would apply on summary
judgment.” Thomas, 765 F.3d at 1194 (quoting Peterson v. Jen-
sen, 371 F.3d 1199, 1201 (10th Cir. 2004)). Under the former, “it
is the defendant’s conduct as alleged in the complaint that is
scrutinized for ‘objective legal reasonableness.’” Behrens, 516
U.S. at 309. Under the latter, “the plaintiff can no longer rest
on the pleadings, and the court looks to the evidence before it
(in the light most favorable to the plaintiff) when conducting
the [qualified immunity] inquiry.” Id. (citation omitted).
12                                       Nos. 18-1429 & 18-1438

     C. Palmer’s Qualified Immunity Defense
    Given this backdrop, the district court acted prematurely
in deciding Palmer’s entitlement to qualified immunity at the
motion to dismiss stage. The court found that, during the time
period alleged in the complaints, no law clearly established
“what the [C]onstitution requires of a government official in
[Palmer’s] position under similar circumstances.”
    Palmer’s position is determined with reference to the well-
pleaded factual allegations in plaintiffs’ complaints, which
are taken as true and considered in the light most favorable to
plaintiffs on a Rule 12(b)(6) motion to dismiss. See Ewell, 853
F.3d at 918–19. According to the complaints, Palmer con-
tracted with the state of Wisconsin to place juveniles, includ-
ing plaintiffs, in the Copper Lake facility. The complaints fur-
ther allege that both plaintiffs were in Palmer’s custody pur-
suant to state court orders. Moreover, Palmer monitored and
received reports concerning Reed’s and Ray-Cluney’s condi-
tions of confinement at Copper Lake. Based on these reports,
plaintiffs allege Palmer “knew or should have known of the
systemic and excessive use of isolation cells at Copper Lake,”
and “[d]espite such knowledge, Palmer failed to remove the
Iowa girls placed at Copper Lake and acted with deliberate
indifference in doing so.” These allegations are sufficient to
withstand a Rule 12(b)(6) motion to dismiss.
   Plaintiffs have sufficiently alleged that their constitutional
rights were violated through excessive use of isolation cells at
Copper Lake. Supreme Court precedent is not clear about
whether state juvenile detention facility conditions should be
judged under the Eighth Amendment’s Cruel and Unusual
Punishment Clause or the Fourteenth Amendment’s Due Pro-
cess Clause. See Gary H. v. Hegstrom, 831 F.2d 1430, 1431–32
Nos. 18-1429 & 18-1438                                             13

(9th Cir. 1987) (“The Supreme Court has not announced the
appropriate federal standards by which to judge state juvenile
detention facility conditions.”); Santana v. Collazo, 714 F.2d
1172, 1179 (1st Cir. 1983) (same). Indeed, the Court expressly
avoided deciding this question in Ingraham v. Wright, 430 U.S.
651, 669 n.37 (1977).
    In a case over forty years ago, we applied the Eighth
Amendment’s cruel and unusual punishment standard to
evaluate the use of corporal punishment and tranquilizing
drugs at a juvenile correctional institution. See Nelson v. Heyne,
491 F.2d 352, 354–57 (7th Cir. 1974). Under that test, a prison’s
deprivation must be an “objectively, ‘sufficiently serious’ …
denial of ‘the minimal civilized measure of life’s necessities,’”
and the state actor “must have a ‘sufficiently culpable state of
mind.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations
omitted). Using this standard, a district court recently held, in
the context of a preliminary injunction motion, that juvenile
isolation is likely unconstitutional. See V.W. ex rel. Williams v.
Conway, 236 F. Supp. 3d 554, 584 (N.D.N.Y. 2017) (“[T]he use
of disciplinary confinement on juveniles [was] not reasonably
calculated to restore prison safety and, even when it [was],
disciplinary isolation at the [detention center] continue[d]
long after any safety concerns had been abated.”).
    Meanwhile, other circuits have applied the Fourteenth
Amendment’s “more protective” Due Process Clause in eval-
uating juvenile detention center conditions. Gary H., 831 F.2d
at 1432 (evaluating management of facility for adolescent
wards of the juvenile court); see also A.J. ex rel. L.B. v. Kierst, 56
F.3d 849, 854 (8th Cir. 1995) (juvenile pretrial detainees); H.C.
v. Jarrard, 786 F.2d 1080, 1084–85 (11th Cir. 1986) (same); San-
tana, 714 F.2d at 1179–81 (juvenile residents of industrial
14                                        Nos. 18-1429 & 18-1438

school); Milonas v. Williams, 691 F.2d 931, 942 & n.10 (10th Cir.
1982) (private school for juvenile boys with behavioral and
mental health problems). This standard is more protective in
that “Eighth Amendment scrutiny is appropriate only after
the State has complied with the constitutional guarantees tra-
ditionally associated with criminal prosecutions.” Ingraham,
430 U.S. at 671 n.40. “Where the State seeks to impose punish-
ment without such an adjudication, the pertinent constitu-
tional guarantee is the Due Process Clause of the Fourteenth
Amendment.” Id.
    To determine “the constitutionality of conditions or re-
strictions of pretrial detention” using a Fourteenth Amend-
ment due process inquiry, courts must first evaluate “whether
those conditions amount to punishment of the detainee,” be-
cause “a detainee may not be punished prior to an adjudica-
tion of guilt in accordance with due process of law.” Bell v.
Wolfish, 441 U.S. 520, 535 (1979). Still, “restrictions on liberty”
are permissible so long as they are “reasonably related to le-
gitimate government objectives and not tantamount to pun-
ishment.” Youngberg v. Romeo, 457 U.S. 307, 320 (1982); see also
Bell, 441 U.S. at 538 (“A court must decide whether the disa-
bility is imposed for the purpose of punishment or whether it
is but an incident of some other legitimate governmental pur-
pose.”). To make this determination, courts “weigh[] the indi-
vidual’s interest in liberty against the State’s asserted rea-
sons” for their restraint. Youngberg, 457 U.S. at 320.
    At the time plaintiffs were allegedly in Palmer’s custody,
isolation of pre-trial juvenile detainees not “reasonably re-
lated to a legitimate governmental objective,” Bell, 441 U.S. at
539, could rise to the level of a constitutional violation. Here,
plaintiffs’ complaints plausibly allege that they were kept in
Nos. 18-1429 & 18-1438                                      15

isolation at Copper Lake for excessive amounts of time.
Caselaw clearly establishes that such conduct could violate
the Fourteenth and/or the Eighth Amendment.
    On the present record, however, it is impossible to deter-
mine whether such a constitutional violation occurred in
plaintiffs’ cases. We know the respective complaints allege
plaintiffs spent an inordinate amount of time at Copper Lake
in isolation. However, we do not know the reasons behind
their seclusion. We therefore cannot evaluate, under the Four-
teenth Amendment, whether Palmer—or the other defend-
ants—acted reasonably pursuant to a “legitimate governmen-
tal objective” or instead unlawfully “punished” plaintiffs. See
Bell, 441 U.S. at 535, 539. Nor can we determine, under the
Eighth Amendment, whether Palmer had a “sufficiently cul-
pable state of mind.” See Farmer, 511 U.S. at 834. In sum, as
one district court recently concluded in denying a motion to
dismiss Eighth and Fourteenth Amendment claims arising
from a plaintiff’s isolated confinement at an Iowa juvenile
home:
      Whether the alleged actions herein were “rea-
      sonably related to a legitimate institutional in-
      terest,” or were for the “legitimate purpose” of
      containing Plaintiff’s violent behavior, requires a
      factual inquiry that cannot be accomplished at this
      stage of proceedings so long as Plaintiff has al-
      leged facts that generate a plausible claim. Tak-
      ing the complaint in its entirety, Defendants’
      current legal arguments [did] not render im-
      plausible the allegations in the complaint. Ad-
      ditionally, … even if a legitimate purpose for
      isolating a detainee is provided, a due process
16                                        Nos. 18-1429 & 18-1438

       violation may still occur if the conditions im-
       posed are excessive in relation to the nonpuni-
       tive purpose, a further factual inquiry …. Accord-
       ingly, Defendants have not shown that they are
       entitled to qualified immunity on the face of the
       compliant.
Turner v. Palmer, 84 F. Supp. 3d 880, 883–84 (S.D. Iowa 2015)
(emphasis added) (citation omitted). The same reasoning ap-
plies here. Plaintiffs have plausibly alleged their constitu-
tional rights were violated at Copper Lake when they were
placed in isolation “without justification.” On the face of
plaintiffs’ complaints alone, Palmer has not shown he is enti-
tled to qualified immunity.
    This case involves the added wrinkle that plaintiffs were
housed in Wisconsin, not in Iowa. In other words, Palmer was
not one of the Copper Lake officials placing plaintiffs in isola-
tion. Rather, plaintiffs allege Palmer only contracted with
Wisconsin to send juveniles to Copper Lake and later “re-
ceived” and “monitored” reports regarding the juveniles sent
there. According to the district court, this made the claims
against Palmer “completely different” from other cases where
the defendants “actually controlled and operated the institu-
tion in which the abuse had occurred and ‘oversaw the use of
the isolation cells in which [the] plaintiff was confined.’” (al-
teration in original) (quoting Turner, 84 F. Supp. 3d at 882). In
the district court’s view, no law clearly establishes what the
Constitution requires of an official in Palmer’s unique pos-
ture.
   Palmer’s additional degree of separation is a distinguish-
ing feature of this litigation, but at the motion to dismiss stage,
our conclusion does not change. Under DeShaney v. Winnebago
Nos. 18-1429 & 18-1438                                          17

County Department of Social Services, it is clearly established
that the Due Process Clause “forbids the State itself to deprive
individuals of life, liberty, or property without ‘due process
of law,’” but does not “impose an affirmative obligation on
the State to ensure that those interests do not come to harm
through other means.” 489 U.S. 189, 195 (1989). It is equally
established, however, that an exception to the DeShaney prin-
ciple arises “if the state has a ‘special relationship’ with a per-
son, that is, if the state has custody of a person, thus cutting
off alternate avenues of aid.” Monfils v. Taylor, 165 F.3d 511,
516 (7th Cir. 1998). In such cases, the State “assumes at least a
rudimentary duty of safekeeping.” Hutchinson ex rel. Baker v.
Spink, 126 F.3d 895, 900 (7th Cir. 1997).
    On multiple occasions, we have applied the “special rela-
tionship” exception to cases where “the State removes a child
from her natural parents.” Id.; see also Camp v. Gregory, 67 F.3d
1286, 1296–98 (7th Cir. 1995); K.H. v. Morgan, 914 F.2d 846, 849
(7th Cir. 1990). Thus, “once a state removes a child from her
parents’ custody,” it “assumes a duty of safekeeping” due to
the restraints it places on the liberty of the child. Berman v.
Young, 291 F.3d 976, 982 (7th Cir. 2002), as amended on denial of
reh’g (June 26, 2002). Such a duty is violated when the State
“place[s] a child in custody with foster parents it knows are
incompetent or dangerous.” Hutchinson, 126 F.3d at 900; see
also Waubanascum v. Shawano County, 416 F.3d 658, 665 (7th
Cir. 2005).
    This case differs from Berman and Waubanascum; plaintiffs
were placed at an out-of-state institution, not a private foster
care home. Nevertheless, in K.H., we defined the relevant con-
stitutional right as “the right of a child in state custody not to
18                                               Nos. 18-1429 & 18-1438

be handed over by state officers to a foster parent or other cus-
todian, private or public whom the state knows or suspects to
be a child abuser.” 914 F.2d at 852 (emphasis added and then
removed); see also id. at 851 (“[T]he Constitution requires the
responsible state officials to take steps to prevent children in
state institutions from deteriorating physically or psychologi-
cally.” (emphasis added)). This language encompasses
Palmer’s alleged role here.6 Allegations against Palmer are


     6The D.C. Circuit’s decision in Smith v. District of Columbia, 413 F.3d
86 (D.C. Cir. 2005), reinforces this conclusion. There, the District of Colum-
bia placed delinquent youths in so-called “independent living programs”
run by private companies: such placements were made, and could only be
changed by, court order. Id. at 89, 91. One such youth placed in this pro-
gram was murdered while living at his assigned apartment. Id. at 90. The
deceased’s grandmother filed due process claims against not only the pri-
vate apartment complex and the independent living program, but also the
District. Id. The District argued it was not liable because the deceased
could not “meaningfully be said to have been in the District’s custody
when he was murdered” given this contractual relationship with the pri-
vate company housing the deceased. Id. at 94. The D.C. Circuit disagreed:
“[T]he District’s legal custody over [the deceased was] a good indicator
that it had a duty to look after him.” Id. (emphasis added). It analogized
the case to decisions “holding that children in foster care are in state cus-
tody for substantive due process purposes and … that in placing them in
foster homes and monitoring their progress, the state owes them a consti-
tutional duty of care.” Id. at 95 (collecting cases). According to the court,
“[l]ike such children, [the deceased] not only looked to the government as
primary guardian of his needs, but, absent District approval, also lacked
freedom to seek alternate arrangements—precisely the two circumstances
courts have found create … custody in the foster care situation.” Id.
    This case closely resembles Smith. Just as the District retained legal
custody of the deceased in Smith, plaintiffs here allege that Palmer and the
Iowa Department of Human Services retained legal custody for their well-
being. Although Palmer argues that plaintiffs’ placement was technically
made—and controlled—by judicial rather than executive order, that same
Nos. 18-1429 & 18-1438                                                  19

not limited to his role in signing the contract that led to plain-
tiffs’ placement at Copper Lake: Plaintiffs further allege that
Palmer retained custody and received reports detailing their
excessive isolation, yet took no steps to remove them from the
facility and was deliberately indifferent in doing so.
    The district court critiqued plaintiffs’ failure to “provide
any details” about the reports Palmer allegedly received or
what his alleged monitoring entailed. However, as noted
above, plaintiffs do not need to provide such details to cross
the “plausibility” threshold at this stage: they need only in-
clude enough facts in their complaint “to present a story that
holds together.” Catinella, 881 F.3d at 516 (quoting Swanson
614 F.3d at 404); see also Archer, 870 F.3d at 612 (“A claim has
the requisite plausibility [to survive a motion to dismiss]
‘when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable
for the misconduct alleged.’” (quoting Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009))). Construing the well-pleaded facts and
reasonable inferences in plaintiffs’ favor, as we must, it can be
reasonably inferred that Palmer had custody of plaintiffs
while they were at Copper Lake and that he had the
knowledge, responsibility, and influence to request removal
of plaintiffs from the facility.
    Palmer’s remaining objections are undermined by the pre-
liminary stage of the proceedings. He argues, for example,
that he “did not have direct custody of the Plaintiffs.” But this
is directly contradicted by plaintiffs’ complaints, which state

fact did not prevent the Smith court from holding the District liable. Nor
did the fact that the District contracted its day-to-day hands-on responsi-
bilities to an outside entity, which is precisely what Palmer did here,
change the court’s decision.
20                                              Nos. 18-1429 & 18-1438

they were both in “custody of … Palmer” during their time at
Copper Lake. He further complains that plaintiffs “cannot
show that … [he] actually knew either girl was at risk of harm
at the time of her placement.” Maybe so. At this juncture,
however, we are tied to plaintiffs’ well-pleaded allegations,
which expressly allege that Palmer “knew or should have
known of the systemic and excessive use of isolation cells.”
    Of course, the above discussion does not preclude Palmer
from securing qualified immunity later.7 It is entirely possi-
ble, for example, that plaintiffs did not endure the extent of
isolation that they allege. It is equally feasible that such soli-
tary confinement was ordered pursuant to a legitimate gov-
ernmental objective, or that plaintiffs will be unable to mar-
shal evidence to show that defendants’ actions substantially
departed from accepted standards. Plaintiffs might also over-
state Palmer’s true level of involvement or his actual or con-
structive knowledge of the allegedly unconstitutional activ-
ity. If so, the district court would possess the authority to re-
visit the issue. In the meantime, however, this case is one that
would greatly benefit from a more robust record. In short, alt-
hough qualified immunity defenses should be decided at “the
earliest possible stage in litigation,” Hunter v. Bryant, 502 U.S.
224, 227 (1991), the determination whether qualified immun-
ity exists for Palmer depends on “particular facts” that are not
yet in the record. See Jacobs, 215 F.3d at 765 n.3.


     7 It also does not preclude Palmer from reasserting any of his defenses

that the district court declined to address on the initial motion to dismiss,
including his personal jurisdiction defense. Cf. Transamerica Ins. Co. v.
South, 125 F.3d 392, 399 (7th Cir. 1997) (failure of an appellee to raise on
appeal all alternative grounds for affirming district court’s decision does
not operate as a waiver).
Nos. 18-1429 & 18-1438                                        21

    Such a result does not condemn the district court to un-
necessary litigation or impede Palmer’s potential right to be
free from suit. The district court has “a variety of means … to
move the case incrementally forward in order to address the
qualified immunity issue at the earliest possible stage.” Id. For
instance, “[t]he Rule 12(e) motion for a more definite state-
ment is perhaps the best procedural tool available to the de-
fendant to obtain the factual basis underlying a plaintiff’s
claim for relief.” Thomas, 463 F.3d at 301. Alternatively, if ad-
ditional evidence is needed to develop the factual record, the
district court may “limit the timing, sequence, frequency, and
extent of that discovery under Rule 26.” Id. And of course, de-
fendants can move for summary judgment under Rule 56. Id.
                         III. Conclusion
    For the foregoing reasons, we REVERSE the judgment of the
district court in favor of Palmer on plaintiffs’ claims against
him and REMAND for further proceedings consistent with this
opinion.